Case 2:20-cv-06291-GRB-AKT Document 1-3 Filed 12/29/20 Page 1 of 23 PageID #: 20




                        EXHIBIT B
FILED: ONEIDA COUNTY CLERK 10/20/2020 04:43 PM                                 INDEX NO. EFCA2020-001276
        Case
NYSCEF DOC.   2:20-cv-06291-GRB-AKT
            NO.  285                Document 1-3 Filed 12/29/20 Page RECEIVED
                                                                     2 of 23 PageID #: 21
                                                                               NYSCEF:  10/20/2020




         STATE OF NEW YORK
         SUPREME COURT OF THE COUNTY OF NASSAU
         -------------------------------------------------------------------
         Bay Park Center for Nursing & Rehabilitation LLC d/b/a
          Bay Park Center for Nursing & Rehabilitation LLC, Brookhaven
         Heath Care Center LLC d/b/a Brookhaven Rehabilitation & Health              COMPLAINT IN
         Care Center LLC, Caring Family Nursing                                      INTERVENTION
         & Rehabilitation Center d/b/a New Surfside Nursing Home LLC,                Oneida County Index
         Eastchester Rehabilitation & Health Care Center d/b/a Eastchester           001276/2020,
         Rehabilitation & Health Care Center LLC, Golden Gate Rehabilitation         Nassau County Index
         & Health Care Center d/b/a Golden Gate Rehabilitation & Health Care         609877/2019 Index
         Center LLC, Grace Plaza Nursing and Rehabilitation Center d/b/a
         Pinegrove Manor LLC, Nassau Rehabilitation & Nursing Center
         d/b/a Nassau Operating Company, LLC, Park Avenue Extended
         Care Facility d/b/a Park Avenue Operating Company, LLC, South
         Point Plaza Nursing and Rehabilitation Center d/b/a Bayview Manor
         LLC, Spring Creek Rehab & Nursing Care Center d/b/a Willoughby
         Rehabilitation & Health Care Center LLC, The Hamptons Center for
         Rehabilitation and Nursing d/b/a North Sea Associates, LLC, Throgs
         Neck Rehabilitation & Nursing Center d/b/a Throgs Neck Operating
         Company, LLC, and Townhouse Center for Rehabilitation and Nursing
         d/b/a Townhouse Operating Company,
                    Plaintiffs

         -against-

         Bent Philipson, Avi Philipson and Deborah Philipson,
                 Defendants

         Oriska Corporation and Oriska Insurance Company, LLC,
                Intervenor-Plaintiffs

         Avalon Gardens Rehabilitation & Health Care Center, LLC,
         Bay Park Center For Nursing And Rehabilitation, LLC,
         Bayview Manor LLC, - South Point Plaza
         Brookhaven Rehabilitation And Health Care Center, LLC,
         Eastchester Rehabilitation And Health Care Center, LLC,
         Garden Care Center, Inc.,
         Golden Gate Rehabilitation And Health Care Center LLC,
         Highgate LTC Management, LLC D/B/A, Northwoods Rehabilitation &
         Extended Care – Hilltop, d/b/a Northwoods Rehabilitation & Extended Care-
         Rosewood D/B/A Northwoods Rehabilitation & Extended Care – Troy
         Little Neck Care Center, LLC, And Little Neck Nursing Home LLC,




                                                1 of 22
FILED: ONEIDA COUNTY CLERK 10/20/2020 04:43 PM                                            INDEX NO. EFCA2020-001276
        Case
NYSCEF DOC.   2:20-cv-06291-GRB-AKT
            NO.  285                Document 1-3 Filed 12/29/20 Page RECEIVED
                                                                     3 of 23 PageID #: 22
                                                                               NYSCEF:  10/20/2020




         Nassau Operating Co. LLC, - Nassau Rehab & Nursing
         Kingsbridge Heights Receiver
         New Surfside Nursing Home, LLC -Caring Family Nursing & Rehab
         NMC Acquisition, LLC (Nathan Miller)
         North Sea Associates, LLC, - The Hamptons Center
         Park Avenue Operating Co. LLC,
         Pinegrove Manor II, LLC,- Grace Plaza
         Throgs Neck Extended Care Facility Family And Friends Association, Inc.,
         Throgs Neck Operating Co. LLC
         Townhouse Operating Co. LLC,- Townhouse Center For Nursing
         West Lawrence Care Center, LLC
         White Plains For Nursing Care LLC
         Willoughby Rehabilitation And Health Care Center LLC, - Spring Creek
         Shorefront Operating, LLC (Seagate)
         Woodmere Rehabilitation And Health Care Center Inc.,
         Woodmere Rehabilitation And Health Care Center Inc.,
         Niskayuna Operating Co., LLC
         Troy Operating Co., LLC (Diamond)
         Parkview Care & Rehabilitation Center,
         Little Neck Care Center, LLC, And Little Neck Nursing Home LLC,
         Parkview Care & Rehabilitation Center,
                 Intervenor Employer-Defendants

          Aaron Becher, Aaron Unger, Agnes Arnestein, Alan Chopp, Alan Kessler, Allen
          Kass, Andrew Freundlich, Anne Gottleib, Anthony Bacchi, M.D., Arnold Klapper,
          Barry Leistner, Ben Landa, Ben Philipson, Benjamin Farbenblum, Benjamin
          Fishoff, Benjamin Landa, Bent Philipson, Berish Rubenstein, C Kenneth Tesslar,
          Chana Lerner, David Bloom, David Fried, David Hoffman, David Jones, Deborah
          Philipson, Diana R. Koehler, Dianna Koehler, Eli Greenspan, Eric Kalt, Esther
          Farkovits, Eugene Nachamkin, Gabor Adler, Gabriel Mordechey, George Adler,
          George Klein, Girshas Minster, Helen Webster, Henry Shayovitz, Hindy Sirkis,
          Howard Belford, Howard Krant, Ira Cammeyer, Irina Kostesky, Irwin Peckman,
          Israel Pollack, Jack Janklowitz, Jacob Pollack, Jaohanan Hirsch, Jeffrey Goldstein,
          Jeffrey Vogel, Joel Greeneberg, Jordan Fensterman, Judith Jones, Larry Klein,
          Laurie Netzer, Lawrence Reichenberger, Leonard Janclowicz, Leopold Hirsch,
          Leslie Shafrank, Lori Fensterman, Lorraine Takesky, Louis Gellis, Malky Saffran,
          Mark Zaffrin, Martin Farbenblum, Martin Kass, Matthew Barbara, Mayer Rispler,
          Mayer Fischl, Michael Levitan, Michael Pruzansky, Michael Schwartz, Michael
          Weiss, Milton Ostreicher, Miriam Karpf, Moshe Sirkis, Nat Scherman, Neil
          Einhorn, Niklos Gottlieb, Patrick Formato, Paul Barbara, Philip Buchsbaum,
          Pinchus Hoffman, Pola, Becher, Regina Weinstock, Renee Pollak, Rich Levitan,
          Richard Busell, Richard Schildron, Rivky Goldberger, Robert Wolf, Robert Bleier,
          Robert Fensterman, Robert Kolman, Robert Pines, Robyn Weiss, Ruth Hirsch,
          Samuel Ferrara, Scott Bialick, Scott Einiger, Sharyn Mukamal, Shelly Nakdimen,
          Sherman Voge, Sigmund Freundlich, Solomon Eidlisz, Staci Fensterman, Steven




                                                       2 of 22
FILED: ONEIDA COUNTY CLERK 10/20/2020 04:43 PM                                       INDEX NO. EFCA2020-001276
        Case
NYSCEF DOC.   2:20-cv-06291-GRB-AKT
            NO.  285                Document 1-3 Filed 12/29/20 Page RECEIVED
                                                                     4 of 23 PageID #: 23
                                                                               NYSCEF:  10/20/2020




          Brown, Steven Greenstein, Steven J Eisman, Teddy Lochtscher, Theodore Pollak,
          Toby Weinberger, William Korn, Yechiel Landa,
                        Intervenor Owner-Defendants


         Uninsured Employers Fund,
                      Intervenor UEF-Defendant

          Adrian Spencer, Agustin Portugues, Ailsa Massini, Aimee Ginsberg,
          Akleema Placide, Albertha Charlton, Alberto Obispo, Alberto Ruiz,
          Alden Wilson, Alexcis Hylton, Alice Gray, Alice Reneau, Alla
          Norinsky, Allumottil Abraham, Althea Rich, Amablite Baptiste, Amanda
          Galloway, Amanda Gilligan, Amanda Sweet, Amanda Zachery, Amarjit
          Deol K, Amoy Williams, Ana Martinez, Ana Valderrama, Anabel
          Torres, Andrea Johnson, Andrea Porter, Andrea Porter, Andrews
          Mensah, Angela Currie, Angela Garraway, Angela Hickling-Staines,
          Angela Molina, Angela Reyes-Haynes, Angela Zraick, Ann Alverio,
          Ann Marie Adlam, Ann Reichert, Ann Vanderhorst M, Anne Marie
          Buckley, Anne Marie Fischer-Callahan, Annette Hall, Annette Jacques,
          Annette Outar, Anni Francisco J, Annmarie Maresca, Anthony Dean,
          Anthony Johnson, Anthony Mueller, Anthony Pollikoff, Antoinette
          Paoletta, Antoinette Reeves, Antoinette Viel, Antonette McDonald,
          Antonia Stamps, Antonine Nelson, Aretha Dixon, Arlene Lawson,
          Arlene Medina, Arlene Tucker, Arlette Gracia, Arthur Resciniti, Audrey
          Brown-Streete, Audrian Kerridge, Augusta Yeboah, Augustus Portugues,
          Banke Adewale, Barbara Ball, Barbara Billotto, Barbara Myers, Barbara
          Thompson, Barbara Vido, Barry Kerr, Belen Pousada, Bella Zaktzer,
          Berba Reid, Bernadette Pitt, Bethune Dunn, Betty Gantt O, Beverlin
          Clarke, Beverly Richards, Bibi Khan, Billi Jo Ford, Blanche Blount,
          Blanche Blount, Bola Akinde, Bolajoko Dinyo, Bonnie Edwards,
          Brandon Spellman, Brenda Gordon C, Brian Bishop, Bridelyn Caoagas,
          Bridget Domey, Brittani Trent, Brunilda Gonzalez, Caltrine Benjamin,
          Candelaria Rodriguez, Carin Blackstone, Carlene Braham, Carmen
          Carcamo, Carmen Mercado, Carmen Miranda, Carmen O'Neill, Carol
          Smartt, Carol Thomas, Carola Waltris, Carole Hanrahan, Carole
          Valentine, Carrie Styles, Cassandra McGuire, Catherine Hall, Catherine
          Simms, Cecelia Folkes, Cecil Witter, Cedrick Montauban, Celena
          Browne, Celena Phillip, Chapwatie Singh, Charles Hassel, Charles
          Smith, Charmaine Givans, Charmaine Nailor, Cheryl Pilgrim-Aristil,
          Chimene Nicolas, Chinyere Onyejuruwa, Chinyere Osuji, Chioma Orji,
          Christie Gonzalez, Christina Fletcher, Christina Horton, Christina Rapp,
          Christine Brown-Clarke, Christine Pierre-Louis, Christopher Brown,
          Claire Louis, Claribel Esquivel, Claudette Reynolds, Claudine Muir,
          Clementine Person, Cleviet Shantilow, Clifford Reed, Colleen Albarella,
          Connie Tamburello, Cristal Ramundo, Cynthia Antoine, Cynthia Doman,
          Cynthia Leathers, Cynthia Williams V, Czeskslaw Krol, Dahlia Gayles,




                                                     3 of 22
FILED: ONEIDA COUNTY CLERK 10/20/2020 04:43 PM                                      INDEX NO. EFCA2020-001276
        Case
NYSCEF DOC.   2:20-cv-06291-GRB-AKT
            NO.  285                Document 1-3 Filed 12/29/20 Page RECEIVED
                                                                     5 of 23 PageID #: 24
                                                                               NYSCEF:  10/20/2020




          Dahlia Joseph, Daisy Edwards, Daniel Scagel, Daphne Wright, Darcy
          King, Darielle Cook, Darla Bryan, Darlene Beaubrun, Darryl Davis,
          Davi Wilson, David Samuel, David Sanchez, David Weathers, Dawn
          Grant, Dawn Oladimeji, Deana Coughlin, Deanna Mazurkiewicz, Debbie
          Daniels S, Debbie Serriano, Deborah Caruso, Deborah Hampson,
          Deborah Minessali, Deborah Pecotte, Debra Casey A, Debra Lodico,
          Debra Tanner, Denice Melendez, Denise Elliott-Edward, Denise Pierre,
          Denise Tirado, Denise Toro, Denise White, Dennis Irby, Devone
          Johnson, Diana Allison, Diana Contreras, Diana Estevez, Diana Lucenti,
          Diane Johnson, Diane Sabella, Diane Siegel, Dianne Canzani, Dianne
          Canzani, Diego Moreno, Dina Mochiah, Dinette Anderson, Dione
          Cheek, Dmitriy Kotler, Donna Borgia, Donna Hodge, Donna Miller,
          Donna Smigielski, Donnell Simmons, Donovan Neath, Doreen
          Campbell, Doreen Hannigan, Doreen Morgese, Doreen Tay, Doreen
          Willis, Dorothy Bolouvi, Earldelia Robinson, Edita Hoffman C, Edward
          Mzobe, Elaine Diaz, Eleanor Gibson, Elizabeth Houser, Elizabeth John,
          Elizabeth Manu, Elizabeth Samuel, Ella Davey A, Elsa Thompson M,
          Elsie Thompson, Elsie Vorbe, Elson Samuel, Elvire Heriveaux, Emely
          Gutierrez, Emma Lavoie, Emmanuel Okwei, Enid Townsend, Erica
          Milliner-Gardner, Erva Wright, Eula Chase, Eulalee Parker, Eulin
          Fullwood, Eunice Clarke, Eunice Gayle, Eunice Melo, Eunice Umandap,
          Eveline Thomas, Evelyn Acevedo, Evelyn Brown, Faina Shterenfeld,
          Faith Mandel, Fantasia Tapper, Fatoumatta Tambadou M, Fay Douglas,
          Felicita Parra M, Felicite Serrant, Fernando Sharpe, Filma Watson,
          Firdous Avzalova, Fitzgerald Mettle, Floresa Egypto-Polestico, Francis
          Sheehan, Francisca Gordon, Frank Amato, Frank Prieto C, Franklin
          Fischer, Freddie Figueroa, Freddy Hernandez, Frederick Ige, Frederick
          Manuel L, Gabriel Colo, Gamaliel Morraz, Gary Bolden, Genelle Fanor,
          Generosa Mata, Gerald Echavarry, Geraldine Lewis, Ghislaine Brice,
          Gifty Boaten, Gina Brennin, Ginette Zamor, Gisella Guitierrez, Gladys
          Erazo, Gladys Hernandez, Gladys Pierre-Louis, Gomatee Pershad,
          Gregory Atkinson, Gregory Ballenberger, Gretanna Graham, Guina
          Severe, Guirlaine Dominique, Harlene Paisley, Harold Fraser, Hazel
          Bowley, Heather South, Helen Bellot-Yeeloy P, Helen Walker, Helen
          Zapata, Henry Faison, Hertford Johnson, Hilda Lamarre, Hillary Henry,
          Icilma Barzey-George, Ida Pesce, Idolyn Francis, Immacula Dessources,
          Ingrid Richards, Irene Clarke, Irlande Jean-Francois, Iver Walker-
          Gollab, Jacqueline Aquila, Jacqueline Codwell, Jacqueline Cummines,
          Jacqueline Davis, Jacqueline Forte, Jacqueline Gittens, Jacqueline
          Gomes, Jacqueline Robinson-Forrester, Jacqueline Stone, Jacques Obas,
          Jadwiga Dabrowski, Jaime Serrano, Jairo Manchola, James Bavetta,
          James Jackson, Jamie Jennings, Jane Adonis, Janet Forbes, Janet Lyue,
          Janet Rose, Janice Dukes, Jason Bell, Jason Guerra, Jassa Keita, Jazmin
          Williams, Jean Gordon, Jean Harvey, Jean Heskey, Jean Maine P, Jean
          Mcdonald, Jean Meleance, Jeaneth Green, Jeanette Brown, Jeanette
          David, Jeffrey Mayo, Jenean Nelson, Jenina Shane Magsino, Jennifer




                                                    4 of 22
FILED: ONEIDA COUNTY CLERK 10/20/2020 04:43 PM                                       INDEX NO. EFCA2020-001276
        Case
NYSCEF DOC.   2:20-cv-06291-GRB-AKT
            NO.  285                Document 1-3 Filed 12/29/20 Page RECEIVED
                                                                     6 of 23 PageID #: 25
                                                                               NYSCEF:  10/20/2020




          Alves, Jennifer Astromovich, Jennifer Blackstock, Jennifer Heath,
          Jennifer Hughes, Jennifer Lindo-Scott, Jennifer Martin, Jennifer
          McIntosh-Elliott, Jennifer Roach, Jennifer Rull-Egenias, Jennifer Scott,
          Jennifer Simpson, Jennifer Toppin, Jennifer Voigt, Jerolyn Nembhard,
          Jerry Battle A, Jessalyn Ruiz, Jessica Speanburg M, Joan Augustus, Joan
          Freeman, Joan Krawec, Joan Mcglashan, Joanna Parker, Joanne Clarke,
          Joanne Terwilliger, Joanne Zabakolas, Joelle Cook, Johandie Ryan, John
          Hayden, John Marquez, John McAlexander, John Orama, Johnny
          Roldan, Joicelyn Caruth, Jose Teague-Pyle, Joseph Aponte, Joseph
          Eltime, Joseph Martin, Joseph Puma, Josephine Vargas, Joshua Espinosa
          B, Josseline Ducchard, Josseline Jean-Jaques, Joy Williams, Joyce
          Floyd, Jozef Wyrwal, Juan Martinez A, Judeen Johnson, Judith Frare,
          Judith Hicks, Julett Young, Julia Forbes, Julian Cope-Edwards, Juliet
          Morrison, Julio Salas, Julius Brown, Jullett Nembhard, June Larose, June
          Salmon-Harriet, Kadiatu Sesay B, Kadie Mokorlay, Karen Grant-
          Williams, Karen Hussey, Karen Kennedy, Karen Kittel-Copeland, Karen
          Scott, Karen Wilson, Karla Carranza, Karlene Barnes, Karlene Foster,
          Kathleen Boutin, Kathleen Esposito, Kathleen Neuhaus, Katrina
          Gallione, Katrina Inerhunwunwa, Kaurlawatee Lauchman, Kavita
          Wadhwa, Kecia Wallace, Kedyann Maye, Keith Barbour, Kellie
          Sullivan, Kemela King, Kendra Richardson, Kendrick Gill B, Kerrell
          Johnson, Kesha Bartley, Keven Amatyleon, Kevin Pinnock, Khemraji
          Munar, Kim D'Amico, Kim Grant, Kimberley Harrison, Kimberly
          Atkins, Kimberly Davenport, Kimberly Davis, Kimberly Pauling, Kirk
          Folkes, Kristen Mcclean, Krzysztof Wytwer, Kuljit Kaur, Lalita John,
          Latidia Simpson, Laura Forbes, Laverne Reece, Lazara Puig, Lennox
          Nelson, Lenny Green, LeslieAnne Adams, Lilawati Sadhoo, Liliya
          Shpigel, Lillian Medina, Lillian Morette, Linda Clarke, Linda Fruin M,
          Linda Gonzalez, Linda Mihale, Linda Mountain, Linda Zampella, Lisa
          Bowe, Lise Joseph, Lista Lafleur, Liubov Donegal, Lolita Pender,
          Lorena Mojica, Loretta James, Lorna Douglas, Lorna Henderson, Lorna
          Nosworthy, Lorna Thorpe, Lorraine Weir, Lorri Varese, Lorrine
          Campbell, Loshanda Foreman, Louise Murray, Lucy Maldonado, Luis
          Perez, Luther McClendon, Luz Colon, Luz Vega, Lydia Whittingham,
          Lytrice Atkins, Magalie Vincent, Mahranie Sawh, Maisie Thomas,
          Malvern Butler, Mamidi Cole, Manny Iglesias, Marcel Inverary, Marcell
          Thom Elgin, Marcella Hibbert, Marcia Cousins, Marcia Johnson, Marcia
          McGee, Marcia Rutherford, Margalie Pardo, Margaret Castaing,
          Margaret Reilly, Margaret Romano, Margaret Welch-Finney L, Margaret
          Zuzulo, Margarette Soray, Margarita Tejada, Marguerite Bernard, Maria
          Adames, Maria Beniquez, Maria Hernandez, Maria Wirbickas, Maria
          Zelaya, Mariamma Jacobs, Mariamma John, Marian Kusz, Marie
          Antoine, Marie Bishop, Marie Bontemps, Marie Bouzi, Marie Chery,
          Marie Claude A, Marie Damas T, Marie Denard, Marie Francillion,
          Marie Greffin, Marie Issa, Marie Jean Louis, Marie Jeanty, Marie Jeanty
          J, Marie Jeudi A, Marie Joseph, Marie Laude, Marie Pierre-Anselme,




                                                     5 of 22
FILED: ONEIDA COUNTY CLERK 10/20/2020 04:43 PM                                       INDEX NO. EFCA2020-001276
        Case
NYSCEF DOC.   2:20-cv-06291-GRB-AKT
            NO.  285                Document 1-3 Filed 12/29/20 Page RECEIVED
                                                                     7 of 23 PageID #: 26
                                                                               NYSCEF:  10/20/2020




          Marie Prosper D, Marie SaintFort, Marie Senat, Marie Toussaint, Marie
          Ulysse, Marie Wany, Marie-Margret Felix, Marina Dugue Volonakis,
          Maritza Gonzalez, Marjorie Alexis, Marlaina Jean-Baptise, Marlene
          Bennett, Marlene Diedrick, Marlene Pratt, Marsha Mahabeer, Martin
          Robinson, Martine Cesar, Martine Pierre, Marva Ackman, Marva Bailey,
          Marva DaSilva, Marva Hayling, Marvalee Lewis, Marvin Sanders, Mary
          Jo Mainello, Mary Lewis C, Mary Simpson, Mary Webb, Mary Willis,
          Maryse Michel, Maryse Regis, Maryse St Cyr, Maude Schwartz,
          Maureen Handley, Maureen Harris, Meghan Hinds, Melchie Antonio,
          Melinda Uranza, Melisa Lao A, Melizza Javier, Melva Brown-Vernon,
          Menita Butler, Mercedes Small, Michael Abraham, Michael DiFiore,
          Michael Povia, Michael Reid, Michael Whelan, Michaelle Gorman,
          Michele Turner, Michelle Cruise, Michelle Henry, Michelle Mills,
          Michelle Prisco, Michelline Etienne, Michiline Barton, Milicent Ogilvie,
          Mimose St. Aubin, Mirana Samson, Mireille Clairesaint, Mirtha
          Villalba, Mona Merisme F, Mondy Nazon, Monica Benitez, Monica
          Getfield, Monique Swaby, Monserrate Quinones, Morgan Winsone,
          Myrianne Joseph, Myrtella Dolphy, Myrtha Aubry, Myrtice Allen, Mysti
          Hill L, Nadine Bethune, Nadira Prashad, Naleni Balchand, Nalini
          Robinson, Nancy Freehauf, Narcisa Marrero-Smith, Nashaud Ali,
          Natalie Grant, Nathalie King, Nathan Chow Chick, Nathaniel Reyes,
          Nedima Bajramoska, Nerquitta Christmas, Neville Segree, Nickquon
          Jackson, Nicole Blake, Nicole Gaston, Nikia Evans, Nina Gourdji, Noel
          Bacareza, Noelle Stephenson, Noizel Harris, Norma Guzman, Norma
          Simms, Novie Thompson-Bent, Octavia Brown, Olga Fothergill, Olive
          Johnson L, Oral Henry, Pamela Barnett, Pamela Edwards, Pamelina
          Swing, Pamella Henry, Pansy Williams, Parris Paulsen, Patrica
          Williams-Lewis, Patricia Favour, Patricia Forbes, Patricia Johnson,
          Patricia Martin, Patricia McAdam, Patricia Mosquea, Patricia Robinson,
          Patricia Shaw, Patricia Shedd, Paula Lindo, Paula Sinclair, Paulette
          Lynch, Pauline Barnaby, Pauline Colon E, Peaches Senior, Peggy
          Ballato, Peggy Ramsook, Peter Cronemeyer, Phara Hector, Phyllis
          White, Prabha Persaud, Purlenia Fenton, Quinette Dunbar, Rachael
          Samuels, Rafael Vidal, Ramdeo Balliram, Ramona Richardson,
          Randolph Ford, Raphael Lewis D, Raul Herrera, Raymonde Douillard,
          Rebecca Sobers, Reeza Shahabuddeeni, Regina Monahan, Rennison
          Singh-Charles, Rhiannon McCaffrey, Richelle Morrison, Rina Guardado,
          Rita Lall, Ritza Janvier, Robert Coffey, Robert Mapa, Robert Pharaoh,
          Robert Robley, Roberto Kelly, Robin Bartholomew-Sacer, Robyn
          Cerone, Ronald Lincoln, Ronald Purificato, Rosa Lima, Rosa Miranda,
          Rosalia Pia, Rosalia Waiters, Rosana Curameng, Rose Ann Monero,
          Rose Gaunay, Rosemery Cecilia, Rosendo Gutierrez, Rousimary Dos
          Santos, Roxanne Bunbury, Roxroy Heaven, Ruben Munoz, Ruben Vidal,
          Russ Bedell, Russell Holland, Sabina Cormier, Sabrina Durden, Sabrina
          Noel, Sadio Diatou, Sally Mahaghany, Samantha Dupuis, Samantha
          Wilken, Samuel Williams, Sandra Elliot-Ramsay, Sandra Jenkins,




                                                     6 of 22
FILED: ONEIDA COUNTY CLERK 10/20/2020 04:43 PM                                       INDEX NO. EFCA2020-001276
        Case
NYSCEF DOC.   2:20-cv-06291-GRB-AKT
            NO.  285                Document 1-3 Filed 12/29/20 Page RECEIVED
                                                                     8 of 23 PageID #: 27
                                                                               NYSCEF:  10/20/2020




          Sandra Johnson, Sandra Reyes, Sandra Semexant, Sandra Senior, Sandra
          Wilson, Sanetta Stallings, Sara Curtin, Sara Ninan, Sarah Brown, Sarah
          Sarfo Adu, Sean Bobb, Sean Murphy, Sean Parker, Servije Rasljanin,
          Shahida Chowdhury, Shakiera Bryant, Sha'Mane Matthew, Shanice
          Miles, Shaquille Williams, Sharda Balkaran, Sharell Evans, Sharon
          Hepburn, Sharon Huerta, Sharon Loechel, Sharon Smith-Lecky, Sharon
          Williams, Sharon Winter, Shauntae Pruitt, Shawn Gibson, Sheila
          Culliton A, Sheila Stewart, Sherica Whittaker, Sherri Ann Templanza,
          Sherrie Mashaleh, Sheryl Drysdale, Sheryl Spell, Sheryll Linton, Shevon
          Burnette, Shirley Brooks, Shirley Scott, Shirley Slate, Shirley Slate,
          Shondell Labastide, Shundella Burton, Sigurd Scully, Silia Florveus,
          Simeon Bredy, Simon Curanovic, Simone Rooney, Siscilin Jenkins,
          Snyders Excellent, Solange Moura, Somatie Puran, Sonia Archer, Sonia
          Castro, Sonia Figueroa, Sonia Jean-Baptiste, Sonia Lawrence, Sonia
          Walker, Sophia Forbes, Sophia Robinson, Sophia Turner, Starleta
          Draine, Stella Turay O, Stephanie Ayvas, Stephen Sorensen O, Steven
          Rodriguez, Steven Schonfeld, Sunita Varghese, Surinder Kaur, Susamma
          Varughese, Susan Bardwell, Susan Clancy, Susan Evans, Susan Hecht,
          Susan Ninan, Susana Arellano, Susannah Weinbaum, Suzanne Manfre,
          Suzanne Rayside, Sylvenise Olibrice, Sylvia Jackman, Symantha
          Redford, Tabitha Ramarine, Tamara Edwards, Tamara Piquette, Tamara
          Shushakova, Tamela Chalmers, Tamie Alexander, Tammie Thomas,
          Tanya Wilson, Tashena Ampratwum, Tatia Whales, Tawana Jones,
          Terryann Roberts, Teshwati Goberdhan, Theodora Rampersaud, Theresa
          Burgher, Theresa Elliott, Thomas Hammond, Thresiamma Mathai, Tia
          Ibezim, Tiana Rodriguez, Tibizay Mendez, Tiffany Christmas, Tiffany
          Derrick, Tiffany McMillan E, Tiffany Truglia, Tim Price, Tina Hill, Tina
          Sutton, Tina Wasilko, Tka Robinson, Toni Sabb, Toni Sabb, Tory Foster,
          Tracey Green Gordon, Tracey Keita, Trinita Pyram, Troydell Higgins,
          Twila Gaynor, Tyashia Jackson, Umu Bansun Bisaba, Valentine Brown,
          Valinda Daniels, Valmyrh Lemoine, Vanita Bishop, Velma Mclennon,
          Velma Sergeant Talbert, Veneta Brown, Vera Kolaj, Verna Pelage,
          Verone McLean, Veronica Sanbartolome, Vicki Hodge, Victor Colon,
          Victoria Norton, Victoria Venable, Vikki Schwartz, Vilma Parker,
          Vinette Hunter, Vinette Williams, Vinnetta Dyer- Saunders, Viola
          Munroe, Violeta Haxhaj, Virginia Fannon, Vital Pardieu, Viveca
          Hassell, Viviane Kouadio, Vladimir Narcisse, Walter Lewis, Wilbert
          Simmonds, William Wittman, Willie Harris, Winnifred Cadiz, Winza
          Jacob, Wolfgang Renois, Wurtzie Falco, Yadinauth Raghunath, Yanick
          Jean-Louis, Yaniris DeLaRosa, Yohastany Beato, Yolaine Fleurime,
          Yolanda Bryan, Yulieth Velasco, Yves Menelas, Yvette Dubois, Yvette
          Freeman, Yvonne Brown-Wright, Yvonne Smythe, Zaheer Jabbar,
          Zakieh Delazordehasl, Zhane Palmore, Zinoviya Assejew, Zoila
          Ormeno-Vargas, Zoila Vargas O,
                         Intervenor Employee-Defendants
          ------------------------------------------------------------------




                                                           7 of 22
FILED: ONEIDA COUNTY CLERK 10/20/2020 04:43 PM                                     INDEX NO. EFCA2020-001276
        Case
NYSCEF DOC.   2:20-cv-06291-GRB-AKT
            NO.  285                Document 1-3 Filed 12/29/20 Page RECEIVED
                                                                     9 of 23 PageID #: 28
                                                                               NYSCEF:  10/20/2020




                                     COMPLAINT IN INTERVENTION

         Intervenor, Oriska Corporation (“OCorp”) alleges by this complaint in intervention, to be

         filed by leave of court, that OCorp, join with the plaintiffs, Bay Park Center for Nursing

         & Rehabilitation LLC, Bay Park Center for Nursing & Rehabilitation LLC, Brookhaven

         Rehabilitation & Heath Care Center LLC, Caring Family Nursing & Rehabilitation

         Center d/b/a New Surfside Nursing Home LLC, Eastchester Rehabilitation & Health Care

         Center, Golden Gate Rehabilitation & Health Care Center, Grace Plaza Nursing and

         Rehabilitation Center d/b/a Pinegrove Manor LLC, Nassau Rehabilitation & Nursing

         Center, LLC, Park Avenue Extended Care Facility d/b/a Park Avenue Operating

         Company, LLC, South Point Plaza Nursing and Rehabilitation Center d/b/a Bayview

         Manor LLC, Spring Creek Rehab & Nursing Care Center d/b/a Willoughby

         Rehabilitation & Health Care Center LLC, The Hamptons Center for Rehabilitation and

         Nursing d/b/a North Sea Associates, LLC, Throgs Neck Rehabilitation & Nursing Center,

         and Townhouse Center for Rehabilitation and Nursing in claiming what is sought by the

          Complaint filed July 19, 2019 in Nassau County under Index number 609877/2019, and

          unites with the Plaintiffs in the relief demanded in the July 19, 2019 Complaint, along

          with the relief demanded by the Intervenor as hereinafter set forth.

                 1.     Intervenor repeats and realleges the paragraphs referenced by paragraph

          number from the Complaint in this matter filed July 19, 2019, as follows:

          “1. This action concerns Defendant Philipson' s plain abuse of his fiduciary positions,
          managing member positions, and the trust placed in him to defraud Plaintiffs, engage in
          blatant self-dealing, and wrongfully divert over $53,000,000 into the account of an
          offshore insurance entity which he secretly formed.




                                                   8 of 22
FILED: ONEIDA COUNTY CLERK 10/20/2020 04:43 PM                                     INDEX NO. EFCA2020-001276
        CaseNO.
NYSCEF DOC.  2:20-cv-06291-GRB-AKT
                285                Document 1-3 Filed 12/29/20 Page 10 of 23 PageID
                                                                    RECEIVED        #: 29
                                                                              NYSCEF:  10/20/2020




         2. At all relevant times, Philipson held himself out to have an advanced understanding of
         insurance evaluation, sourcing and management, and was entrusted by Plaintiffs to
         evaluate their insurance needs, source appropriate insurance and manage insurance
         providers
         3. Fundamentally, Philipson established a platform to defraud Plaintiffs on a recurring
         basis in three steps: First, Philipson caused Plaintiffs to withdraw approximately
         $2,900,000 which it had placed with a third-party risk retention group on the basis of fake
         concerns about the risk retention group's ability to fund its potential liabilities. Second,
         Philipson secretly set up a Bermuda-based insurance entity and diverted the withdrawn
         $2,900,000 into it. Third, Philipson enrolled Plaintiffs into his secretly formed insurance
         entity and led Plaintiffs to believe that they were insured entirely through third-party
         insurance providers. With the foundation of his fraudulent scheme intact, Philipson
         thereafter caused Plaintiffs to unknowingly pay supposed insurance premiums into his
         entity, for what Plaintiffs were led to believe was third-party insurance coverage, over a
         three-year period.
         4. Until Philipson's fraudulent conduct was uncovered in or around January
         2019,Plaintiffs had all along believed, based upon Philipson's representations, that they
         were insured entirely by highly-rated third-party insurance providers, that their premium
         payments were being paid to such high-rated third-party insurance providers, and that
         their premium payment amounts were the product of Philipson having competitively
         sourced their insurance coverage in the marketplace. Philipson concealed that the
         majority of their insurance coverage was being provided by his secretly-formed offshore
         entity, the majority of their premium payments were being diverted to his entity, and that
         Philipson alone set premium pricing based upon his calculation of how much funds he
         could wrongfully divert without his fraud being uncovered.
         5. Philipson's fraudulent conduct began in 2015 and was discovered in or around January
         2019 after his conduct became increasingly egregious. For example, in and around
         2017,Philipson began to charge Plaintiffs for additional umbrella insurance policies that
         did not exist, and then funneled these fraudulently-obtained payments through his
         Bermuda-based insurance entity to allow the funds to be accounted for as premium
         payments for the purposes of tax avoidance, even though there was not risk transfer on
         the transaction.
         6. Around the same time, the beginning of 2018, Philipson arranged for his son,
         defendant A vi Philipson, to form an insurance brokerage and then began to run his
         fraudulent scheme through this insurance brokerage so that defendant A vi Philipson
         could charge the Plaintiffs purported brokerage fees on the fraudulently-obtained
         premium payments.




                                                  9 of 22
FILED: ONEIDA COUNTY CLERK 10/20/2020 04:43 PM                                    INDEX NO. EFCA2020-001276
        CaseNO.
NYSCEF DOC.  2:20-cv-06291-GRB-AKT
                285                Document 1-3 Filed 12/29/20 Page 11 of 23 PageID
                                                                    RECEIVED        #: 30
                                                                              NYSCEF:  10/20/2020




         7. When Philipson's ownership of the insurance entity in or around January 2019 was
         discovered by Plaintiffs, Philipson did not dispute that he secretly owned the insurance
         entity. Nor did Philipson dispute that the majority of Plaintiffs' premium payments had
         been diverted to his insurance entity rather than to third-party insurance providers.
         Philipson instead hurried to return portions of the fraudulent umbrella insurance premium
         payments which he collected. And, in an attempt to claim no harm, no foul, Philipson
         insisted that the premium payments which he had been charging Plaintiffs were always at
         or below market rate. But even this representation was a falsehood: Philipson was
         charging Plaintiffs for premium payments well in excess of market rate.
         8. In total, Philipson perpetrated his fraudulent scheme from 2015 through the time that it
         was discovered in or around January 2019, and wrongfully collected over $53,000,000 in
         premium payments throughout this time.
         9. In this action, Plaintiffs seek to recover the funds wrongfully diverted from them,
         disgorge the funds and profits wrongfully retained by Philipson, and remedy the harm
         done by not having had in place the insurance coverage with highly-rated third-party
         providers which Philipson had represented to be all along in place.
         New York was the site and target of a substantial amount of the wrongful conduct that
         forms the basis of this Complaint.
         Defendants
         24. Defendant Bent Philipson is natural person who, at all relevant times herein, resided
         at 68 Highview Road, Monsey, New York 10952.25. Defendant A vi Philipson is natural
         person who, at all relevant times herein, resided at 68 Highview Road, Monsey, New
         York 10952.26. Defendant Deborah Philipson is natural person who, at all relevant times
         herein, resided at 68 Highview Road, Monsey, New York 10952.
   FACTUAL ALLEGATIONS RELEVANT TO ALL CLAIMS
         27. Defendant Bent Philipson is a member of each Plaintiff.
         28. Defendant Bent Philipson is a managing member of each Bay Park, Nassau
         Rehabilitation, Park Avenue, Hamptons Center, Throgs Neck and Townhouse Center.
         29. Through his wife, Deborah Philipson, who is identified as a managing member,
         Philipson acted as a de facto managing member of each Brookhaven Rehabilitation,
         Eastchester Rehabilitation, Golden Gate and Spring Creek. Though Deborah Philipson is
         identified as a managing member in each Brookhaven Rehabilitation, Eastchester
         Rehabilitation, Golden Gate and Spring Creek, she passed all of her managing member
         decisions and actions to Philipson.




                                                  10 of 22
FILED: ONEIDA COUNTY CLERK 10/20/2020 04:43 PM                                       INDEX NO. EFCA2020-001276
        CaseNO.
NYSCEF DOC.  2:20-cv-06291-GRB-AKT
                285                Document 1-3 Filed 12/29/20 Page 12 of 23 PageID
                                                                    RECEIVED        #: 31
                                                                              NYSCEF:  10/20/2020




         30. At all relevant times, Philipson held himself out to have an advanced understanding
         of insurance evaluation, sourcing and management, and was entrusted by Plaintiffs to
         evaluate insurance needs, source appropriate insurance and manage insurance providers.
   PHILIPSON'S DIVERSION OF FUNDS INTO HIS SECRETLY-FORMED INSURANCE
   ENTITY
         31. Through 2014, Plaintiffs were insured through a third-party risk retention group
         ("Third-Party RRG").
         32. In or around the fall of 2014, Defendant Philipson told Benjamin Landa ("Landa"),
         member of each Plaintiff, that he had serious concerns about the ability of the Third-Party
         RRG to pay claims.
         33. Philipson told Landa that the Third-Party RRG was underfunded.
         34. Philipson told Landa that Plaintiffs were exposed to liability as a result of the Third
         Party RRG being underfunded.
         35. Philipson told Landa that Plaintiffs should withdraw coverage with the Third-Party
         RRG and transfer the assets and liabilities to another insurer.
         36. Philipson told Landa that he would procure better coverage, with a highly-rated third-
         party insurer.
         37. On the basis of Philipson's representations, Plaintiffs agreed to effectuate Plaintiffs'
         withdrawal from the Third-Party RRG (the "Withdrawal"), resulting in the pay back of
         approximately $2,900,000 from the Third-Party
         37. On the basis of Philipson's representations, Plaintiffs agreed to effectuate Plaintiffs'
         withdrawal from the Third-Party RRG (the "Withdrawal"), resulting in the pay back of
         approximately $2,900,000 from the Third-Party RRG
         38. On the basis of his representation that Philipson would procure better coverage with a
         highly-rated third-party insurer, the $2,900,000 withdrawn from the Third-Party RRG
         was entrusted with Philipson for the purposes of procuring insuring coverage on behalf of
         Plaintiffs with a highly-rated third-party insurer.
         39. Unknown to Plaintiff members, however: Philipson orchestrated the Withdrawal not
         because he had real concerns about the Third-Party RRG, but to instead to perpetrate his
         fraudulent scheme.
         40. Though Philipson told Plaintiff members that he would procure highly rated
         insurance coverage with the $2,900,000 entrusted to him, Philipson did not have any
         intention of procuring higher-rated insurance coverage for Plaintiffs. He instead had the




                                                   11 of 22
FILED: ONEIDA COUNTY CLERK 10/20/2020 04:43 PM                                       INDEX NO. EFCA2020-001276
        CaseNO.
NYSCEF DOC.  2:20-cv-06291-GRB-AKT
                285                Document 1-3 Filed 12/29/20 Page 13 of 23 PageID
                                                                    RECEIVED        #: 32
                                                                              NYSCEF:  10/20/2020




         undisclosed intention of using the $2,900,000 to fund his own offshore insurance entity.
         And in fact, did just that.
         41. In or around January 2015, Philipson secretly formed a Bermuda-based insurance
         entity and deposited the $2,900,000 entrusted to him from the Withdrawal into it.
         42. Thereafter, Philipson enrolled Plaintiffs into his insurance entity and led Plaintiffs to
         believe that Plaintiffs were insured entirely through third-party insurance providers.
         43. In order to cause Plaintiffs to unknowingly pay supposed insurance premiums into his
         insurance entity, for what they thought was third-party insurance coverage, Philipson
         then arranged for a third-party insurance broker to invoice Plaintiffs for payments which
         Philipson misrepresented to be entirely for premiums owed to highly-rated third-party
         insurance providers.
         44. In total, Philipson fraudulently invoiced and diverted over $53,000,000 million in
         premium payments, from the time that his fraudulent scheme began in or around the end
         of 2014through the time that it was discovered in or around January 2019.
   PHILIPSON'S INCREASINGLY EGREGIOUS CONDUCT AND THE UNCOVERING OF
   HIS FRAUD
         45. Philipson's fraudulent conduct was discovered in or around January 2019 after his
         conduct became increasingly egregious.
         46. In and around 2017, Philipson began to charge some of the Plaintiffs for additional
         umbrella insurance policies that did not exist.
         47. Philipson informed Plaintiffs that they needed to procure umbrella insurance, and
         then instructed Plaintiffs to make payment to his entity for such umbrella insurance,
         while representing his entity to be a third-party unrelated insurance company.
         48. Philipson induced Plaintiffs to make supposed umbrella insurance premium payments
         throughout 2017 through 2018, without ever issuing any umbrella insurance coverage to
         them.
         49. The fraudulently-obtained payments which Philipson received were funneled through
         his Bermuda-based insurance entity to allow for the funds to be accounted for as
         premium payments for the purposes of tax avoidance, even though there was not risk
         transfer on the transaction.
         50. Around the same time, the beginning of 2018, Philipson arranged for his son,
         defendant Avi Philipson, to form an insurance brokerage and then began to run his
         fraudulent scheme through this insurance brokerage so that defendant A vi Philipson




                                                   12 of 22
FILED: ONEIDA COUNTY CLERK 10/20/2020 04:43 PM                                     INDEX NO. EFCA2020-001276
        CaseNO.
NYSCEF DOC.  2:20-cv-06291-GRB-AKT
                285                Document 1-3 Filed 12/29/20 Page 14 of 23 PageID
                                                                    RECEIVED        #: 33
                                                                              NYSCEF:  10/20/2020




         could charge Plaintiffs a purported brokerage fee on the fraudulently-obtained premium
         payments.
         51. When Philipson's ownership of the insurance entity was discovered in or around
         January 2019, Philipson did not dispute the existence of his entity.
         52. Nor did Philipson dispute that the majority of premium payments that had been paid
         by Plaintiffs had been diverted to his entity rather than a third-party insurer.
         53. In fact, Philipson immediately hurried to return the fraudulent umbrella insurance
         premium payments which he collected from Plaintiffs.
         54. In addition, Philipson insisted that the premium payments which he had been all
         along charging Plaintiffs were at or below market
         54. In addition, Philipson insisted that the premium payments which he had been all
         along charging Plaintiffs were at or below market rate.
         55. Such representation was a falsehood: Philipson was all along charging Plaintiffs for
         premium payments that were in excess of market rate.
         56. In total, Philipson perpetrated his fraudulent scheme from 2015 through the time that
         it was discovered in or around January 2019, and wrongfully diverted over
         $53,000,000million in funds throughout such time.
         58. Defendant Philipson intentionally and knowingly made false statements of material
         fact to other members of Plaintiffs. The false statements of material fact include:
         A. In or around October 2014, Philipson stated to Benjamin Landa ("Landa"), member of
         each Plaintiff, that he had reason to believe that the Third-Party RRG was underfunded
         and that Plaintiffs were exposed to liability as a result of the Third-Party RRG being
         underfunded;
         B. In or around October 2014, Philipson stated to Landa that he would procure coverage
         entirely with a highly-rated third-party insurer if Plaintiffs withdrew insurance coverage
         with the Third-Party RRG;
         C. In or around October 2014, Philipson represented to Landa that he would source and
         procure coverage based upon best pricing and coverage options after obtaining quotation
         from multiple different prospective providers;
         D. In or around January 2015, Philipson stated to Landa that he had in fact procured
         insurance coverage on behalf of Plaintiffs with a highly-rated third-party insurance
         provider;




                                                  13 of 22
FILED: ONEIDA COUNTY CLERK 10/20/2020 04:43 PM                                     INDEX NO. EFCA2020-001276
        CaseNO.
NYSCEF DOC.  2:20-cv-06291-GRB-AKT
                285                Document 1-3 Filed 12/29/20 Page 15 of 23 PageID
                                                                    RECEIVED        #: 34
                                                                              NYSCEF:  10/20/2020




         E. January 2015 through on or about January 2019, Philipson caused insurance invoices
         to be issued to each Plaintiff for premium payments supposedly entirely owed to a third
         party insurance providers;
         F. In or around January 2019, after Philipson's fraudulent insurance scheme was
         uncovered, Philipson stated to Landa that he had been invoicing Plaintiffs for premium
         payments that were at or below market levels, and that his insurance entity was not
         collecting a surplus on the premium payments.
         G. In or around 2018, Philipson told Plaintiffs that they had to pay for umbrella
         insurance, and collected premium payments from them for such supposed umbrella
         insurance.
         59. Each of these and other material statements were false and known to be false when
         made:
         A. Philipson did not actually believe that the Third-Party RRG was underfunded and that
         Plaintiffs were exposed to liability as a result of the Third-Party RRG being underfunded
         with respect to its potential liabilities;
         B. Philipson did not intend on procuring insurance coverage entirely with a third party or
         third parties. Philipson instead intended on secretly using the funds withdrawn from the
         Third-Party RRG to fund his own insurance vehicle;
         C. Philipson did not intend on and did not in fact source and procure coverage for
         Plaintiffs based upon his determination of best pricing and coverage options;
         D. Philipson did not actually procure insurance coverage entirely through third-party
         providers.
         E. Only a small fraction of the premium payments paid by the Plaintiffs were paid toward
         third-party insurance providers, and the majority of the premium payments were diverted
         to Philipson's secrete insurance entity.
         F. All along, from 2015 through 2018, Philipson was invoicing Plaintiffs for premium
         payments substantially above markets rates for equivalent insurance.
         G. Philipson had no intention of securing umbrella insurance for Plaintiffs. Philipson
         instead fraudulent induced Plaintiffs to make supposed umbrella insurance premium
         payments without providing any umbrella insurance.
         60. In addition, Defendant Philipson omitted material fact in order to induce Plaintiffs to
         pay Premium Payments which he could direct into his own insurance entity. The
         omissions of material fact include that he




                                                  14 of 22
FILED: ONEIDA COUNTY CLERK 10/20/2020 04:43 PM                                     INDEX NO. EFCA2020-001276
        CaseNO.
NYSCEF DOC.  2:20-cv-06291-GRB-AKT
                285                Document 1-3 Filed 12/29/20 Page 16 of 23 PageID
                                                                    RECEIVED        #: 35
                                                                              NYSCEF:  10/20/2020




         A. formed his own insurance entity and that his insurance entity was the insurance
         provider to Plaintiffs;
         B. was the insurance provider to the Plaintiffs;
         C. did not Conduct a competitive pricing analysis on the insurance coverage which he
         obtained on behalf of Plaintiffs
         D. unilaterally set the cost of premiums invoiced to the Plaintiffs;
         E. was charging the Plaintiffs for insurance premiums at above-market rates; and
         F. and was earning a surplus on Plaintiffs premium payments.
         61. Defendant Philipson made. these false and misleading statements and omissions for
         the purposes of inducing: (i) Plaintiffs to withdraw from insurance coverage with the
         Third-Party RRG and entrust Philipson with the approximate $2,900,000 in withdrawn
         proceeds; (ii) Plaintiffs to pay premium payments which Philipson could direct into his
         secret insurance entity; and (iii)Plaintiffs to pay premium payments above market rates.
         62. If not for these or other false and misleading statements and omissions, Plaintiffs
         would not have agreed to withdraw from insurance coverage with the Third-Party RRG
         and entrust Philipson with the approximate $2,900,000 in withdrawn proceeds, and
         Plaintiffs would not have made the premium payments to Philipson's secret insurance
         entity.
         63. These false and misleading statements and omissions caused Plaintiffs to be damaged
         in that they did not receive the insurance coverage they thought they had, overpaid for
         insurance coverage, and was wrongfully deprived of working capital and distributions
         which should have flowed to
         65. At all relevant times, Defendant Philipson owed a fiduciary duty to each Plaintiff.
         Defendant Philipson was a member of each Plaintiff, held himself out to have an
         advanced understanding of insurance coverage and the insurance market, and was
         entrusted by Plaintiffs to source, procure and manage insurance coverage for Plaintiffs.
         66. Defendant Philipson breached the fiduciary duty he owed to each Plaintiff, in
         furtherance of his self-dealing, self-interested transactions and scheme to defraud
         Plaintiffs.
         67. Defendant Philipson breached the fiduciary duty he owed to each Plaintiff by,
         including but not limited to, failing to procure third-party insurance coverage for
         Plaintiffs, failing to competitively price and source insurance coverage for Plaintiffs, and
         wrongfully diverting funds away from Plaintiffs into his secretly-formed insurance entity.




                                                  15 of 22
FILED: ONEIDA COUNTY CLERK 10/20/2020 04:43 PM                                    INDEX NO. EFCA2020-001276
        CaseNO.
NYSCEF DOC.  2:20-cv-06291-GRB-AKT
                285                Document 1-3 Filed 12/29/20 Page 17 of 23 PageID
                                                                    RECEIVED        #: 36
                                                                              NYSCEF:  10/20/2020




         68. Plaintiffs' have been harmed by Defendants' breaches of fiduciary duty, including the
         payment of insurance premiums and brokerage commissions that were excessive and not
         for the third-party insurance coverage Plaintiffs thought they had obtained, the loss of
         working CapitaLand distributions which was wrongfully diverted into accounts
         controlled by Defendant Philipson, and the loss of corporate opportunities.
         70. Philipson was enriched by the (i) the approximate $2,900,000 in proceeds withdrawn
         from the Third-Party RRG and diverted to his secrete insurance entity, and (ii) the
         $53,000,000 premium payments wrongfully diverted away from the Plaintiffs from 2015
         through2018, and which were in excess of market rates.
         71. Equity and good conscience requires Defendant Philipson to return the improper
         benefits he has retained.
         73. Plaintiffs entrusted Defendant Philipson with approximately $2,900,000 in proceeds
         withdrawn from the Third-Party RRG for the purposes of procuring third-party insurance
         coverage with a highly-rated insurer, and paid $53,000,000 total premiums for the
         purpose of such third-party insurance coverage.
         74. Defendant Bent Philipson wrongfully diverted the approximately $2,900,000 in
         proceeds withdrawn from the Third-Party RRG and the $53,000,000 premiums into an
         account controlled by him, and refuses to return such wrongfully diverted funds to
         Plaintiffs.75. As a direct and proximate result of Defendant Philipson's conversion,
         Plaintiffs have been harmed, including being deprived of working capital and distribution
         proceeds.
         78. Defendant Philipson materially breached the fiduciary duties that he owed in order to
         wrongfully divert and convert funds away from Plaintiffs, and has wrongfully excluded
         Plaintiffs from access to records and information that would allow Plaintiffs to determine
         what he did with the wrongfully diverted funds. An accounting is therefore just and
         necessary.
         79. Plaintiffs have made demands for Defendant Philipson to provide them with
         information that would allow them to account for the funds that he had wrongfully
         diverted and Defendant Philipson has refused to provide this information.
         80. Plaintiffs have no adequate legal remedy to ascertain what was done with the funds
         which Defendant Philipson has wrongfully diverted, and an accounting is therefore
         necessary.
         82. Defendant Bent Philipson is a managing member of each Bay Park, Nassau
         Rehabilitation, Park Avenue, Hamptons Center, Throgs Neck and Townhouse Center.




                                                 16 of 22
FILED: ONEIDA COUNTY CLERK 10/20/2020 04:43 PM                                    INDEX NO. EFCA2020-001276
        CaseNO.
NYSCEF DOC.  2:20-cv-06291-GRB-AKT
                285                Document 1-3 Filed 12/29/20 Page 18 of 23 PageID
                                                                    RECEIVED        #: 37
                                                                              NYSCEF:  10/20/2020




         83. Through his wife, Deborah Philipson, who is identified as a managing member,
         Philipson acted as a managing member of each Brookhaven Rehabilitation, Eastchester
         Rehabilitation, Golden Gate and Spring Creek. Though Deborah Philipson is identified as
         a managing member in each Brookhaven Rehabilitation, Eastchester Rehabilitation,
         Golden Gate and Spring Creek, she passed all of her managing member decisions and
         actions to Philipson.
         84. The operating agreement of each Plaintiff Bay Park, Nassau Rehabilitation, Park
         Avenue, Hamptons Center, Throgs Neck, Townhouse Center, Brookhaven Rehabilitation,
         Eastchester Rehabilitation, Golden Gate and Spring Creek allows for a managing member
         to be removed from his or her managing member position in the event of wrongful
         conduct, such as fraud, deceit, willful misconduct, breach of fiduciary duty or a wrongful
         taking.
         85. Defendant Bent Philipson has engaged in fraudulent, deceitful, willful misconduct in
         his role as a managing member in Bay Park, Nassau Rehabilitation, Park A venue,
         Hamptons Center, Throgs Neck and Townhouse Center and as a de facto managing
         member in Brookhaven Rehabilitation, Eastchester Rehabilitation, Golden Gate and
         Spring Creek, in breach of the fiduciary duties owed to Plaintiffs.
         86. Removal of Bent Philipson as a managing member of Bay Park, Nassau
         Rehabilitation, Park Avenue, Hamptons Center, Throgs Neck and Townhouse Center;
         and Deborah Philipson of Brookhaven Rehabilitation, Eastchester Rehabilitation, Golden
         Gate and Spring Creek, she passed all of her managerial decisions and actions to
         Philipson is therefore appropriate.
         88. Defendants Philipson and A vi Philipson agreed to defraud Plaintiffs so that they
         could each share in the wrongfully diverted premium payments.
         89. Defendants each undertook overt acts in furtherance of the conspiracy to commit
         fraud. These overt acts include, among other things: (i) Defendant A vi Philipson setting
         up an insurance brokerage for the purpose of invoicing the Plaintiffs for supposed third-
         party insurance coverage; (ii) Defendant A vi Philipson issuing invoices to the Plaintiffs
         for supposed third-party insurance premiums; (iii) Defendant Avi Philipson diverting the
         premium payment proceeds into Defendant Philipson's secret insurance entity, and (iv)
         Defendant Philipson continuing to collect insurance premium payments into his insurance
         entity so that defendant A vi Philipson could take a portion of such payments as a
         purported brokerage fee.
         90. As a direct and proximate result of Defendants' conspiracyꞏ to commit fraud,
         Plaintiffs have been damaged, including the payment of insurance premiums and
         brokerage commissions that were excessive, not for the insurance coverage they thought
         they had obtained and wrongfully diverted away from them.




                                                 17 of 22
FILED: ONEIDA COUNTY CLERK 10/20/2020 04:43 PM                                    INDEX NO. EFCA2020-001276
        CaseNO.
NYSCEF DOC.  2:20-cv-06291-GRB-AKT
                285                Document 1-3 Filed 12/29/20 Page 19 of 23 PageID
                                                                    RECEIVED        #: 38
                                                                              NYSCEF:  10/20/2020




         92. Defendant Avi Philipson had knowledge of the fraudulent conduct alleged herein.
         93. Defendants Avi Philipson provided substantial assistance to the commission of the
         fraudulent conduct for the purposes of promoting the fraudulent conduct. This substantial
         assistance by Avi Philipson included, among other things: (i) setting up an insurance
         brokerage for the purpose of invoicing Plaintiffs for supposed third-party insurance
         coverage; (ii) issuing invoices to the Plaintiffs for supposed third-party insurance
         premiums; and (iii) diverting Plaintiffs' premium payment proceeds into the account of
         Defendant Philipson's secret insurance entity.
         94. As a direct and proximate result of Defendant Avi Philipson having aiding and
         abetted fraud, Plaintiffs have been damaged, including the payment of insurance
         premiums and brokerage commissions that were excessive, not for the insurance
         coverage they thought they had obtained and wrongfully diverted away from Plaintiffs
         and to accounts controlled by Defendants.
         96. Defendant Avi Philipson had knowledge of the fiduciary duties owed by Defendant
         Bent Philipson to the Plaintiffs.
         97. Defendant A vi Philipson engaged in a calculated effort to aid and abet Defendant
         Bent Philipson's breaches of fiduciary duty. Defendant Avi Philipson provided substantial
         assistance to effectuating Defendant Bent Philipson breaching his fiduciary duties, by,
         among other things, (i) setting up an insurance brokerage for the purpose of invoicing
         Plaintiffs for supposed third-party insurance coverage; (ii) issuing invoices to Plaintiffs
         for supposed third-party insurance premiums; and (iii) diverting Plaintiffs payments into
         an account controlled by Defendant Philipson.
         98. As a direct and proximate result of Defendants Avi Philipson aiding and abetting
         Defendant Bent Philipson' s breach of fiduciary duties, Plaintiffs have been harmed,
         including the payment of insurance premiums and brokerage commissions that were
         excessive and not for the insurance coverage Plaintiffs thought they had obtained, the loss
         of working capital and distributions which was wrongfully diverted into accounts
         controlled by Defendant Philipson.
         100. Defendants Bent Philipson and Avi Philipson each owed fiduciary duties to
         Plaintiffs: Defendant Avi Philipson owed a fiduciary duty to each Plaintiff as insurance
         broker to Plaintiffs. Bent Philipson owed a fiduciary duty to each Plaintiff.
         101. Defendant A vi Philipson was aware of the fiduciary duties owed by Defendant Bent
         Philipson to Plaintiffs, and agreed to assist Defendant Bent Philipson breaches of
         fiduciary duty so that they can each share in the wrongfully diverted premium payments,
         and undertook overt acts in furtherance thereof. These over acts include, among other
         things: (i) Defendant Avi Philipson setting up an insurance brokerage for the purpose of




                                                 18 of 22
FILED: ONEIDA COUNTY CLERK 10/20/2020 04:43 PM                                                       INDEX NO. EFCA2020-001276
        CaseNO.
NYSCEF DOC.  2:20-cv-06291-GRB-AKT
                285                Document 1-3 Filed 12/29/20 Page 20 of 23 PageID
                                                                    RECEIVED        #: 39
                                                                              NYSCEF:  10/20/2020




         invoicing the Plaintiffs for supposed third-party insurance coverage; (ii) Defendant Avi
         Philipson issuing invoices to Plaintiffs for supposed third-party insurance premiums; (iii)
         Defendant Avi Philipson directing the premium payment proceeds into the account
         controlled by Defendant Philipson and (iv) Defendant Philipson continuing to collect
         insurance premium payments into his insurance entity.
         102. As a direct and proximate result of Defendant Avi Philipson's agreement and actions
         to assist Defendant Bent Philipson breach his fiduciary duties, Plaintiffs have been
         damaged, including the payment of insurance premiums and brokerage commissions that
         were excessive, not for the insurance coverage they thought they had obtained and
         wrongfully diverted away from Plaintiffs and to accounts controlled by Defendants.
         for an amount to be determined at trial but in excess of $53,000,000, together with
         punitive damages, costs, interest and such other and further relief as this Court deems just
         and proper.
         J. On the Tenth Cause of Action compensatory damages in favor of Plaintiffs against
         Defendant A vi Philipson for an amount to be determined at trial but in excess of
         $53,000,000, together with punitive damages, costs, interest and such other and further
         relief as this Court deems just and proper.”
                 Complaint “Dated: Carle Place, New York July 19, 2019”

                 2.       What has transpired is that immediately upon OCorp commencing actions

         against the Employers as attached hereto in cases1:

         Exhibit 1        NASSAU                     EFCA 615390/2019
         Exhibit 2        RICHMOND                   EFCA 152540/2019
         Exhibit 3        SCHENECTADY                2019-2469
         Exhibit 4        BRONX                      EFCA 33061/2019E
         Exhibit 5        QUEENS                     EFCA 718647-2019
         Exhibit 6        NASSAU                     EFCA 615382/2019
         Exhibit 7        QUEENS                     EFCA 718651-2019
         Exhibit 8        SCHENECTADY                2019-2470
         Exhibit 9        WESTCHESTER                EFCA 68209-2019
         Exhibit 10       SUFFOLK                    EFCA 621892/2019
         Exhibit 11       NASSAU                     EFCA 615418/2019
         Exhibit 12       NASSAU                     EFCA 615476/2019
         Exhibit 13       NASSAU                     EFCA 615372-2019

         1
          The list of cases has been modified from the original proposed complaint only to reflect the corresponding
         exhibits that were filed and uploaded to the docket in the original motion for intervention.




                                                            19 of 22
FILED: ONEIDA COUNTY CLERK 10/20/2020 04:43 PM                                     INDEX NO. EFCA2020-001276
        CaseNO.
NYSCEF DOC.  2:20-cv-06291-GRB-AKT
                285                Document 1-3 Filed 12/29/20 Page 21 of 23 PageID
                                                                    RECEIVED        #: 40
                                                                              NYSCEF:  10/20/2020




         Exhibit 14    KINGS                EFCA 524009-2019
         Exhibit 15    BRONX                EFCA 33057/2019E
         Exhibit 16    NASSAU               EFCA 615360-2019
         Exhibit 17    RENSSELAER           2019-264821
         Exhibit 18    QUEENS               EFCA 718683-2019
         Exhibit 19    WESTCHESTER          EFCA 68230-2019
         Exhibit 20    KINGS                EFCA 524028-2019
         Exhibit 21    NASSAU               EFCA 615348-2019
         Exhibit 22    SUFFOLK              EFCA 621891_2019
         Exhibit 23    BRONX                EFCA 33547_2019
         Exhibit 24    NASSAU               EFCA 615286_2019
         Exhibit 25    QUEENS               EFCA 718613-2019
         Exhibit 26    BRONX                EFCA 33060_2019

         to subrogate for the injuries sustained due to the unsafe workplace, negligence and

         culpability of the Plaintiffs/Employer-Defendants, within days of seeking recovery for

         the injuries which occurred to the injured Employees, the Plaintiffs/Employer-Defendants

         scrambled to take down their Complaint to recover $53 million for insurance fraud.

                3.     The Employers have amended their complaint, removing the causes of

         action and facts setting forth fraud causing $53 million to be diverted by Philipson,

         replaced with a single cause of action for breach of a contract for money lent of $50,000,

         pretending that the $53 million causes of action do not exist, are gone, evaporated.

                4.     Workers Compensation Law (“WCL”) ¶§26, 26-a ,50 and 52 require that

         the Plaintiffs/Employer-Defendants provide security for the payment of workers

         compensation benefits, enforced by the Workers Compensation Board, the same as the

         security fund identified in the Risk Retention Complaint, as sought in the attached

         complaints on behalf of injured employees.




                                                  20 of 22
FILED: ONEIDA COUNTY CLERK 10/20/2020 04:43 PM                                      INDEX NO. EFCA2020-001276
        CaseNO.
NYSCEF DOC.  2:20-cv-06291-GRB-AKT
                285                Document 1-3 Filed 12/29/20 Page 22 of 23 PageID
                                                                    RECEIVED        #: 41
                                                                              NYSCEF:  10/20/2020




                5.     The Plaintiffs/Employer-Defendants are pretending that the $53 million

         Risk Retention fund described in the Employer's Complaint, is now actually a $50,000

         breach of contract suit.

                6.     OCorp as the Plaintiff in the attached complaints, subrogating to the Injured

         Employees, the Uninsured Employers Fund, and the Carrier, are unable to rely on the

         Plaintiffs/Employer-Defendants to protect the injured Employees from this obvious ruse,

         covering up the Risk Retention fund identified in the Complaint, a fund needed to secure

         the liability of the Employer's under WCL Law 50, 52, 26-a, and 26.

                7.     By their actions in amending the complaint, it is obvious that the

         Plaintiffs/Employer-Defendants cannot be trusted to pursue and protect the Liability Risk

         Retention fund. Intervention is imperative. The parties to the recent lawsuits on behalf of

         the Injured Employees must intervene to prevent a miscarriage of justice by the attempted

         replacement of the $53 million Risk Retention fund with $50,000. The Plaintiffs/

         Employer-Defendants cannot be trusted to protect and care for their injured Employees,

         therefore the need for this intervention.

                8.     The diversion of funds is evident by the Cost Reports of the

         Plaintiffs/Employer-Defendants, as referenced in the affidavit of CPA JL James

         submitted in support of the Intervention Motion.

                9.     Attach are copies of the 27 complaints against each of the

         Plaintiffs/Employer-Defendants in the Complaint in Intervention.

                10.    Immediately upon commencing actions against their Employer's for the

         injuries sustained due to the unsafe workplace, negligence and culpability of the




                                                     21 of 22
FILED: ONEIDA COUNTY CLERK 10/20/2020 04:43 PM                                      INDEX NO. EFCA2020-001276
        CaseNO.
NYSCEF DOC.  2:20-cv-06291-GRB-AKT
                285                Document 1-3 Filed 12/29/20 Page 23 of 23 PageID
                                                                    RECEIVED        #: 42
                                                                              NYSCEF:  10/20/2020




         Employers, within days of seeking recovery for the injuries which occurred to the

         Employees, the Plaintiffs/Employer-Defendants scrambled to take down their Complaint

         to recover $53 million, removing the causes of action for fraud.

                11.    Under WCL §10, Plaintiff/Employer-Defendants are liable to their

         employees to pay or provide compensation for their disability or death from injury arising

         out of and in the course of their employment, and WCL Law 50, 52, 26-a, and 26requires

         that the Plaintiffs/Employer-Defendants provide security to ensure payment for care and

         liability of their injured employees, enforced by the Workers Compensation Board. Here,

         the security fund is identified as the Risk Retention fund.

                WHEREFORE, Intervening Plaintiff respectfully requests a judgment to access

         the security fund identified as the Risk Retention fund in the Complaint filed January 19,

         2019 in Nassau County Action 609877/2019.



                                                           s/________________________
                                                           Frank Policelli, Esq.
                                                           Attorney for Plaintiff in Intervention
                                                           Oriska Corporation
                                                           10 Steuben Park,
                                                           Utica, NY 13501
                                                           phone: (315) 235-1735




                                                  22 of 22
